DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Office acknowledges that this application claims 371 benefit to PCT/CN2018/117448, filed November 26, 2018 which claims foreign priority to Chinese Patent Application 201810703486.3 having a filing date of June 30, 2018.  
Information Disclosure Statement
The information disclosure statement of November 29, 2020 is acknowledged and considered.  The annotated IDS is attached to this office action.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant is requested to draft the steps of the method with step plus function language which conforms better to US patent practice claim drafting.  For example, claim 1 could be drafted as follows:
1. (Amended) a method for preparing biochar comprising the following steps:
	dosing the reactor with pre-crushed biomass;
heating the pre-crushed biomass disposed within the reactor to a pre-determined temperature and pressure and adding and active agent containing 1-5% by mass 
cooling the charred biomass to a temperature of less than or equal to 40oC thereby obtaining cooled biochar. 
Regarding claims 1 and 2 it is unclear what applicant means by “…putting an active group containing active agent contain 1%-5% by mass of biomass and a catalyst containing 1%-10% by mass of biomass into the reactor to perform solid solution charring on the biomass”.  The statement when written this way it is unclear what exactly does applicant means by the “active group containing active agent”.  Does applicant add to the biomass a material which has a carboxyl, hydroxyl, carbonyl or methoxy reactive group to the biomass?  Suitable correction is required.
	In claim 3, “reactive group” lacks positive antecedence when referring back to claim 1.    Also, in Claim 3, applicant is suggested to use Markush language when reciting that the active agent comprises a reactive group selected from the group consisting of carbonyl, hydroxyl, carbonyl or methoxy group.  
	In claim 4, applicant should re-draft the claims for clarity as follows: “….wherein the carboxyl content of the active group is between 10-25%, the hydroxyl content of the active group is between 4-10%, the content of the active group is between 13-25% and the methoxy content of the active group is between 5-15% of the active group.”  Suitable correction is required.
	In claim 5, it is not clear what applicant means by “…wherein the hydroxyl is contained in a carboxylic acid…modified resin, acid radical or a polycarboxylic acid”.  A carboxylic acid (RCOOH), glycol (R-OH).  Clearly the glycol and the carboxylic acid has 
In claim 6, applicant is requested to draft the claim with Markush language, for example, “…wherein the catalyst is selected from the group consisting of a potassium salt, calcium salt, transition metal salt, a metal oxide and molecular sieve.  The Markush language has claim interpretation that the catalyst is potassium salt or calcium salt …or metal oxide or molecular sieve. 
In claim 7, applicant is suggested to use Markush language when defining the metal oxides and the molecular sieve catalyst.
In claim 8, applicant is requested to positively recite that the biomass charring take placed between 200oC – 800oC for a charring duration between10-120 minutes.
Claim 9, perhaps is a literal translation from Chinese to English and the claim does not read properly.  Applicant is suggested to draft the claim as follows: “The method of preparing biochar according to claim 1, wherein the active agent is added to the reactor at a charring temperature between 220oC-580oC and pressure between 0.01Mpa to 10MPa.”  Suitable correction is required. 
Regarding claim 10 applicant is requested to draft the claim so that the claim recites that the pre-treatment steps including pre-drying the biomass prior to charging into the reactor or prior to charring the biomass.  Applicant is required to include the additional pre-treatment of pre-charring or heating step prior to pyrolysis or charring of the biomass taking place.  The drying step and the pre-charring step are both heating steps and applicant may want to recite that the drying of the biomass takes place prior to charging the reactor, so that the drying in the reactor and pre-charring are just not redundant heating steps. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xing Xian Jun, CN 105368470, published March 2, 2016.[English Machine Translation]
	Xing Xianjun teach a method making biochar from biomass using a carbonization or pyrolysis process wherein the biomass is carbonized in a kettle type carbonization furnace, wherein the biomass is pressed an formed into biomass particulate and charged into the carbonization furnace followed by mixing the biomass with a catalyst which is then mixed and the carbonization reactor is heated to through controlled heat to thermally convert the biomass into biochar. [Note the abstract]  Specifically, Xing teaches pretreating the biomass by pulverizing to a desired granule or particulate size.  , the particulate biomass is then charged into a  charring furnace, and catalyst is added into the charring furnace, which includes catalyzer thrust augmenting nozzle,  the catalyst flows out from the aperture thrush augmenting nozzle and fully mixes with the biological substance.  A heat carrier is introduced into the reactor to heat the biomass to initiate charring which takes place at a temperature between 200-800oC for a time between 20-100 minutes.  [See page 2-3 “Summary of the Invention”] Xing teaches that the catalyzer includes an acrylic acid modified resin, polyvinyl alcohol and 1-methoxy-2-propyl acetate, sylvite, calcium sat, transition metal salt, metal oxide, molecular sieve catalyst or acid ion, polycarboxylic acid which will produce charcoal and/or biochar. The metal oxides include alumina, magnesium oxide and silica.  The molecular sieve catalyst is Υ type molecular sieve, βtype molecular sieve or ZSM-5 type molecular sieve. 
However, Xing Xianjun does not teach specifically how much catalyst or active group agent is used as claimed.
Xing, Xianjun teaches a process and apparatus for carbonizing biomass, the steps of pre-treating the biomass by crushing and comminuting has been taught which is then charged or dosed into a charring furnace. The process as described includes adding a catalyzer/catalyst to the reactor which produces a biochar or charcoal (carbonized product).  The temperature for pyrolysis or themolysis takes place in the same time and temperature conditions as claimed in the instant invention.  To specifically add the catalyst in a proportion which effects optimized reaction conditions to produce a desired biochar product would have been obvious from reading Xing Xianjun.  The concept of cooling the reactor to produce a biochar which has not specifically been taught would have been an obvious design choice to one having ordinary skill in the art at the time the invention was made and although not explicitly recited the intent of Xing Xianjun is to produce a biochar product which can be used as a fuel having a burning calorific value between 4000-600 Kcal/kg, which would not be achieved with comminuted biomass, where the implicitly implies that the biochar is cooled to be used as a fuel having a desired density, moisture content, ash content and a calorific value which has a density, moisture content, ash content and calorific value which is between 4000-600Kcal.  It is maintained that when reading Xing for all which has been taught applicant’s invention is rendered obvious as a whole to one having ordinary skill in the art at the time the invention was made or filed and to provide an amount of active group agent or catalyst in order to optimize reaction is well within the purview of the ordinary artisan familiar with pyrolysis, themolysis and/or torrefaction of biomass.
Conclusion
There is no allowable subject matter apparent to the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Eddy et al. teach a biochar product and method of machining biochar particles or pellets.  Ericsson et al. teach a method and apparatus for producing biochar.  Vasbinder et al. teach system and method for the conversion of biomass and products thereof.  Zitomer et al. teach catalysts for pyrolysis.  Dayton, PhD et al. teach catalytic biomass pyrolysis.  Farha et al. teach a method for the production of polyethylene terephthalate with a low carbon footprint.  Malyala et al. teach a system and method for the production of jet fuel diesel and gasoline from lipid containing feedstocks.  Baird et al. teach methods and apparatuses for thermally converting biomass.  Smaidris teach biochar generator and associated methods.  Grassi teaches torrefaction of lignocellulosic biomass.  Sprouse teaches a torrefaction mill.  Van Aardt et al. teach a method of converting pyrolyzable organic materials to biocarbon. Paoluccio et al. teach sequencing retort liquid phase torrefaction.  Guyomarc’h teaches method and system for roasting biomass feedstock.  Smith teaches an apparatus and process for converting biomass into reusable carbonaceous and hydrocarbon products.  Reed teaches a process and apparatus for making a densified torrefied fuel.  Antal, Jr. teach a process of making charcoal from woody and herbaceous plants.  Leclerc de Bussey teach a method for producing torrefied wood products.  Yvan teaches a process for converting ligneous matter of vegetable origin by torrefaction and products obtained thereby.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771